Per Curiam:
On the appeal from the order denying a motion to dismiss the writ, the majority of the court were of opinion that the relator’s rights became vested before the amendment of section 944 of the Greater New York charter in 1918 (Laws of 1918, chap. 619, amdg. Laws of 1901, chap. 466, § 944), on which the defendants rely, was enacted, and that the section as so amended does not expressly preclude a review on certiorari under subdivision 2 of section 2120 of the Code of Civil Procedure, with respect to whether under subdivision 3 of section 2140 of the Code of Civil Procedure, any rule of law affecting the rights of the relator has been violated by the assessors to her prejudice; and, therefore, we, without opinion, affirmed the order. (189 App. Div. 900.) Subsequently the appellants moved for leave to appeal from the order of affirmance to the Court of Appeals, which was denied. (189 App. Div. 941.) But since it is *244now urged by the defendants that like points of law are involved in numerous other pending proceedings, and all parties join in requesting that we grant leave to appeal and certify questions to be reviewed, and urge that much time and considerable expense will be avoided by the course suggested, we have concluded to allow the appeal and certify the questions presented.
. The motion is, therefore, granted, and the questions requested by both parties will be certified for review.
Present — Clarke, P. J., Dowling, Smith, Page and Philbin, JJ.
Motion granted; questions certified.